IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Raymour & Flanigan,                            :
                             Petitioner        :
                                               :
                     v.                        :   No. 639 C.D. 2018
                                               :   Submitted: March 1, 2019
Workers’ Compensation Appeal                   :
Board (Houston),                               :
                      Respondent               :



BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE ROBERT SIMPSON, Judge
              HONORABLE MICHAEL H. WOJCIK, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                               FILED: July 1, 2019


       Raymour & Flanigan (Employer) petitions for review of the Order of the
Workers’ Compensation Appeal Board (Board) affirming the decision of a Workers’
Compensation Judge (WCJ) that, in relevant part, denied Employer’s Petition to
Terminate the Compensation Benefits (Termination Petition) of Tracy Houston
(Claimant) based on her full recovery.1 In doing so, the WCJ credited the testimony
of Gary Muller, M.D., Claimant’s medical expert, that Claimant’s May 2012 work
injury significantly contributed to Claimant’s May 15, 2013 total right knee

       1
          The WCJ also granted one of two Petitions to Suspend Claimant’s benefits based on
Employer offering Claimant a job, suspended Claimant’s benefits as of February 1, 2014, the
effective date of the job offer, and dismissed the other petition as moot. In addition, the WCJ
granted the Petition to Reinstate Claimant’s benefits as of May 15, 2013, the date Claimant
underwent a total right knee replacement. Claimant and Employer appealed these determinations
to the Board, which affirmed. The Board’s decisions on these issues have not been appealed and
are not before this Court now.
replacement surgery and that Claimant had not fully recovered from her work injury,
and rejected the contrary testimony of John P. Nolan, Jr., M.D., Employer’s medical
expert. On appeal, Employer argues that Dr. Muller’s testimony that Claimant’s
work injury aggravated her preexisting condition is not legally competent and his
remaining competent testimony does not constitute substantial evidence that
supports the WCJ’s decision.

      I.     Background
      A. Claimant’s Injury and the Claim Petition Proceedings
      Claimant worked for Employer in various positions, most recently as a
furniture salesperson. On May 3, 2012, Claimant fell as she was getting up from a
chair at work, tearing the skin on her left knee and twisting her right knee. Claimant
has preexisting degenerative disease (arthritis) in both of her knees, and she has a
preexisting condition, Osgood-Schlatter disease, that required surgery on her right
knee approximately 13 years prior to her being injured at work. Claimant filed a
Claim Petition, relying on the opinions of Dr. Muller, who performed arthroscopic
surgery on her right knee in November 2012. While the Claim Petition was pending,
Claimant underwent a total right knee replacement on May 15, 2013, performed by
Stanley Michael, M.D., to whom Dr. Muller had referred Claimant.
      On October 23, 2013, the WCJ granted the Claim Petition, finding that
Claimant sustained a work injury in the nature of “a tear of the medial meniscus of
the right knee superimposed on preexisting degenerative disease.” (WCJ Decision,
May 26, 2015, Finding of Fact (FOF) ¶ 2.) The WCJ awarded Claimant total
disability benefits as of November 16, 2012, the date Dr. Muller performed
arthroscopic surgery to repair the torn meniscus in Claimant’s right knee. Employer
appealed to the Board. In a November 12, 2014 opinion, the Board affirmed most


                                          2
of the WCJ’s decision, but changed the description of Claimant’s work injury to “a
tear of the medial meniscus of the right knee” and suspended Claimant’s benefits as
of February 8, 2013, the date Claimant had a non-work-related surgery to the left
knee. (FOF ¶ 4.)
      Claimant petitioned this Court to review the Board’s decision on December
11, 2014. Upon review, this Court reversed and reinstated the WCJ’s initial
decision. Relevant to the current matter, we explained that

      Employer and the Board are correct that Dr. Muller did not opine that
      the meniscus tear or workplace accident aggravated Claimant’s
      degenerative disease and that a finding that Claimant’s degenerative
      disease was aggravated by the workplace accident would not be
      supported by substantial evidence. The WCJ, however, did not describe
      Claimant’s work injury as including aggravation of Claimant’s
      preexisting degenerative disease, and the description of Claimant’s
      work injury as “a tear of the medial meniscus of the right knee
      superimposed on preexisting degenerative disease” does not make
      Employer responsible for disability or medical treatment merely
      because it was caused by or related to Claimant’s preexisting
      degenerative disease. Rather, the WCJ’s description of Claimant’s
      injury only encompasses disability and conditions caused by the
      meniscus tear or the interaction of that tear or its treatment with
      Claimant’s preexisting degenerative disease.

Houston v. Workers’ Comp. Appeal Bd. (Raymour & Flanigan) (Pa. Cmwlth., No.
2249 C.D. 2014, filed July 22, 2015) (Houston I), slip op. at 12-13. We also reversed
the suspension of Claimant’s benefits as of February 8, 2013, concluding there was
no evidence that the disability related to Claimant’s right knee injury ceased as of
that date. Id. at 11-12.




                                         3
      B. The Current Termination Petition
      1. The WCJ’s May 26, 2015 Decision
      While the appeals from the Claim Petition were being litigated, Employer
filed the Termination Petition on January 14, 2014, alleging that Claimant had fully
recovered as of December 27, 2013, the date of Dr. Nolan’s independent medical
examination (IME). Claimant filed an answer denying the Termination Petition’s
material allegations. The WCJ held multiple hearings, at which Employer offered a
deposition of Claimant, as well as the deposition testimony and reports of Dr. Nolan.
Claimant testified and presented the deposition testimony of Dr. Muller. The WCJ
summarized that evidence as follows.
      Dr. Nolan, a board-certified orthopedic surgeon, testified that he performed
an IME of Claimant on December 27, 2013, during which he obtained from Claimant
her medical history, including the history related to her May 2012 injury and
treatment thereof. (FOF ¶ 6b.) His physical examination of Claimant revealed no
objective medical abnormalities related to the adjudicated work injury, the right
medial meniscus tear.     Dr. Nolan also reviewed Claimant’s medical records,
including the operative reports from Dr. Muller’s November 2012 arthroscopic
surgery and Dr. Michael’s May 2013 total right knee replacement surgery. Based
on his examination of Claimant and his review of her medical records, Dr. Nolan
opined that Claimant had fully recovered from the right medial meniscus tear,
explaining

      Well, she clearly is recovered from the meniscal tear because the
      meniscus is now out. She’s had a knee replacement. Really what it
      comes down to is, you know, is there a reason to attribute the need for
      a total knee replacement to her meniscus tear. I don’t believe there is.




                                         4
(Id. ¶ 6e; Reproduced Record (R.R.) at 88a.) Dr. Nolan further explained that a total
knee replacement surgery would not be used to treat a meniscus tear, but would be
used to treat the clearly documented preexisting advanced arthritis in Claimant’s
right knee. (R.R. at 88a-89a, 96a.) Dr. Nolan released Claimant to her pre-injury
position as a salesperson without restrictions.
      Claimant testified live and via deposition in the Claim Petition and current
proceedings. In her May 2013 deposition, Claimant testified that she hoped to be
able to return to work, but did not feel fully recovered at that time. Testifying before
the WCJ in April 2014, Claimant explained that she underwent a surgery to her left
knee in February 2013, had the total right knee replacement on May 15, 2013, and
did not feel sufficiently recovered to return to work. Finally, in her November 2014
deposition, Claimant stated she remained out of work, continued to be treated by Dr.
Muller and another physician, who was managing her pain medications, and
continued to receive physical therapy for her right knee. Claimant did not feel she
was able to return to her pre-injury position, as she needed to “sit and recline in a
chair for most of the day.” (FOF ¶ 9c.) Claimant acknowledged that, in 2011, she
sought treatment from the Rothman Institute for bilateral knee pain.
      Claimant presented Dr. Muller’s September 4, 2014 deposition testimony, and
the WCJ also considered Dr. Muller’s prior deposition testimony of December 7,
2012, which had been attached as an exhibit to the later deposition. Dr. Muller, a
board-certified orthopedic surgeon, first examined Claimant in August 2012 and
obtained a history from Claimant of the May 2012 work injury and her initial
treatment for that injury.    After examining Claimant and reviewing MRIs of
Claimant’s knees taken in June 2012, which revealed a meniscal tear and arthritis in
Claimant’s right knee, Dr. Muller “performed a partial medial meniscectomy” on



                                           5
Claimant’s right knee on November 16, 2012. (Id. ¶ 12d.) In December 2012, Dr.
Muller opined Claimant had not fully recovered from her medial meniscus tear and
surgery because the recovery time is between 8 to 10 weeks. (Id. ¶ 12d, 12e.) At
that time, Dr. Muller restricted Claimant to standing only for eight hours a day; he
was not going to restrict Claimant to sedentary work. However, since December
2012, Dr. Muller observed that Claimant developed increasing pain in her right knee
that “did not respond to conservative treatment.” (Id. ¶ 12i.) Dr. Muller opined that
“Claimant’s work injury significantly contributed to her total right knee replacement
on May 15, 2013, primarily due to the removal of her meniscus and the mechanism
of the injury.” (Id. ¶ 12j.) On the issue of Claimant’s full recovery, Dr. Muller
indicated that a patient never fully recovers from a knee replacement and, therefore,
Claimant was not fully recovered. (R.R. at 166a.) According to Dr. Muller,
Claimant “could do . . . sedentary, sit down, limited ambulation type of work, but
not retail where you would have to stand all day.” (FOF ¶ 12k.)
      The WCJ credited Claimant’s testimony that her condition worsened and she
was disabled from May 15, 2013, through February 1, 2014, but rejected her
testimony that she could not return to her salesperson position in January 2014
because of her work-related right knee injury. (Id. ¶ 14.) The WCJ found Dr. Muller
to be credible and persuasive, except for his testimony regarding her inability to
return to her pre-injury position in January 2014. According to the WCJ, Dr. Muller
regularly treated Claimant and was well positioned to monitor the progression of
Claimant’s medical conditions, and his testimony was “closely reasoned, logical,
sequential, and supported by substantial and competent evidence.” (Id. ¶ 16.) To
the extent Dr. Nolan’s opinions conflicted with Dr. Muller’s, the WCJ rejected them,
noting that Dr. Nolan performed only one evaluation of Claimant.



                                         6
       Based on the credited evidence, including the operative reports, the diagnostic
studies, and the mechanism of Claimant’s injury, the WCJ found that Claimant was
not fully recovered from her May 2012 work injury. (Id. ¶ 17.) According to the
WCJ, “Claimant demonstrated a causal connection between the total right knee
replacement and her original May 3, 2012 work injury and meniscal surgery on
November 16, 2012.” (Id. ¶ 18.) For these reasons, the WCJ found that Employer
had not met its burden of proving, as required for the termination of benefits, that
Claimant’s disability had ceased or that her current disability was not related to her
work injury. Therefore, the WCJ denied the Termination Petition.

       2. The Board’s April 22, 2016 Opinion
       Employer appealed to the Board,2 arguing that Dr. Muller changed his
“testimony in this matter to characterize Claimant’s injury as an ‘aggravation’ of her
underlying condition,” which he was precluded from doing because this Court’s
decision in Houston I held there was no evidence of an aggravation injury. (Board
Op., Apr. 22, 2016, at 11.) Employer asserted that, in doing so, Dr. Muller’s
testimony was rendered legally incompetent. Thus, Employer contended, the WCJ
erred in denying the Termination Petition based on that legally incompetent expert
medical evidence. The Board agreed in part, observing that “it appear[ed] to [the
Board] that Dr. Muller testified . . . that Claimant’s fall would have ‘aggravated’
existing arthritis under Claimant’s knee cap and hastened the need for a knee
replacement” and that such “testimony potentially enlarged Claimant’s injury
description in spite of the Commonwealth Court’s admonition that ‘a finding that
Claimant’s degenerative disease was aggravated by the workplace accident would

       2
         As discussed in note 1 supra, Claimant also appealed, but her appeal is not relevant to the
issues currently before the Court.


                                                 7
not be supported by substantial evidence.’” (Id. at 12 (quoting Houston I, slip op. at
12) (emphasis in original).) Observing that it is the WCJ’s function to make clear
findings of fact to resolve the issues raised and that the WCJ here “did not provide a
description of injury in his most recent Decision,” the Board was “unsure whether
[the WCJ] interpreted [Dr. Muller’s] testimony to include an aggravation of
[Claimant’s] pre[]existing injury,” and, absent such finding, it was “unable to
evaluate [Employer’s] assertions on Appeal.” (Id. at 13.) Accordingly, the Board
remanded the matter to the WCJ to clarify his findings.

      3. The WCJ’s January 27, 2017 Remand Decision
      On remand, the WCJ clarified his findings, noting this Court’s decision in
Houston I. The WCJ found:

      8. After close review of the record and four years of protracted
      litigation on the issue, this Judge reaffirms the original description of
      the Claimant’s work injury as stated in this Judge’s October 23, 2013
      Decision, to wit: “a tear of the medial meniscus of the right knee
      superimposed on preexisting degenerative disease.” As recognized by
      the Commonwealth Court, this Judge did not (and will not) include an
      “aggravation” to the Claimant’s underlying degenerative condition as a
      component of the work injury.

      9. To the extent the opinions of the Claimant’s medical expert, Dr.
      Muller, may suggest an “aggravation” to the Claimant’s underlying
      degenerative condition may have occurred as a result of the original . . .
      work injury, those opinions are rejected. In all other respects, the
      opinions of Dr. Muller are credible and persuasive. Specifically, this
      Judge accepts Dr. Muller’s opinion the Claimant has not fully
      recovered from the original work injury based upon the totality of
      Dr. Muller’s otherwise credible testimony. When in conflict with the
      testimony of Dr. Muller, the testimony of Dr. Nolan is rejected by this
      Judge.




                                          8
(WCJ Decision, Jan. 27, 2017, Findings of Fact (Remand FOF) ¶¶ 8-9 (emphasis
added).) Accordingly, the WCJ concluded, again, that Employer did not meet its
burden of proof on the Termination Petition.

      4. The Board’s April 11, 2018 Remand Opinion
      Employer again appealed to the Board, arguing now that when the portions of
Dr. Muller’s testimony related to an aggravation of Claimant’s preexisting condition
were not considered, there was nothing left of Dr. Muller’s testimony to support his
opinion that Claimant was not fully recovered. Therefore, Employer contended, the
WCJ capriciously rejected Dr. Nolan’s opinion that Claimant was fully recovered.
The Board disagreed, citing Dr. Muller’s testimony that Claimant’s work injury
significantly contributed to her need for a total knee replacement and that no one
ever recovers fully from a knee replacement. Thus, the Board held that

      [a] full and fair reading of [Dr. Muller’s] testimony corroborate[d] the
      WCJ’s findings, leaving a description of injury which does not include
      an aggravation of Claimant’s pre[]existing condition and is consistent
      with the Commonwealth Court’s characterization of the WCJ’s
      description, i.e., “the WCJ’s description of Claimant’s injury only
      encompasses disability and conditions caused by the meniscus tear or
      the interaction of that tear or its treatment with Claimant’s pre[]existing
      degenerative disease.”

(Board Op., Apr. 11, 2018 (Remand Op.), at 13-14 (quoting Houston I, slip op. at
12-13).) Accordingly, the Board affirmed. Employer now petitions this Court for
review.




                                          9
       II.     Employer’s Appeal
       A. The Parties’ Arguments
       On appeal,3 Employer argues the WCJ erred in finding that Claimant was not
fully recovered from her May 3, 2012 injury based on the acceptance of Dr. Muller’s
testimony over the “uncontroverted and unassailable” opinion of Dr. Nolan.
(Employer’s Brief (Br.) at 17.) According to Employer, although the WCJ rejected
Dr. Muller’s testimony to the extent it suggested that the work incident aggravated
Claimant’s preexisting degenerative conditions, the WCJ’s decision to accept “the
totality of Dr. Muller’s otherwise credible testimony” and reject Dr. Nolan’s
opinions, was legal error. (Id.) Employer contends that other than his aggravation
testimony, Dr. Muller did not provide any other explanation for linking the May
2012 injury to the May 15, 2013 total right knee replacement surgery, a fact the
Board did not grasp when it affirmed.               Thus, Employer argues, there is not
substantial evidence to support the WCJ’s decision, and the WCJ’s rejection of Dr.
Nolan’s testimony, the only competent medical opinion evidence in the record, was
arbitrary and capricious. As the WCJ’s findings are not supported by substantial,
competent evidence, Employer maintains this Court should reverse the WCJ’s
decision. (Id. at 19 (citing Greenwich Collieries v. Workmen’s Comp. Appeal Bd.
(Buck), 664 A.2d 703, 706 (Pa. Cmwlth. 1995)).)
       Claimant responds that the WCJ’s decision to deny the Termination Petition
because Claimant is not fully recovered from her work injury is supported by


       3
        This Court’s “review is limited to determining whether constitutional rights were violated,
whether the adjudication is in accordance with the law[,] or whether necessary findings of fact are
supported by substantial evidence.” City of Philadelphia v. Workers’ Comp. Appeal Bd.
(Sherlock), 934 A.2d 156, 159 n.5 (Pa. Cmwlth. 2007). “Substantial evidence is such relevant
evidence a reasonable mind might accept as adequate to support a conclusion.” WAWA v. Workers’
Comp. Appeal Bd. (Seltzer), 951 A.2d 405, 407 n.4 (Pa. Cmwlth. 2008).


                                               10
substantial evidence. According to Claimant, Employer’s arguments were rejected
by the Board and should be rejected by this Court as well. Here, Claimant maintains,
the WCJ reviewed all of Dr. Muller’s testimony that was not related to an alleged
aggravation, and, based on that testimony, found that Claimant’s work injury
ultimately required her to have a total right knee replacement from which she had
not fully recovered. When the WCJ’s reasoning and Dr. Muller’s testimony is
examined as a whole, Claimant argues, the WCJ’s acceptance of Dr. Muller’s
testimony and rejection of Dr. Nolan’s testimony was not arbitrary, capricious,
“fundamentally dependent on a misapprehension of material facts, or so otherwise
flawed, as to render it irrational” such that this Court could overturn the WCJ’s
credibility determination. (Claimant’s Br. at 15 (citing Casne v. Workers’ Comp.
Appeal Bd. (STAT Couriers, Inc.), 962 A.2d 14, 19 (Pa. Cmwlth. 2008)).) Claimant
contends Employer is improperly seeking to have this Court reweigh the WCJ’s
credibility determinations, which this Court cannot do.

      B. Discussion
      To prevail on a termination petition, “an employer bears the burden of proving
by substantial evidence that a claimant’s disability has ceased, or any remaining
conditions are unrelated to the work injury.” Baumann v. Workers’ Comp. Appeal
Bd. (Kellogg Co.), 147 A.3d 1283, 1289 (Pa. Cmwlth. 2016) (emphasis omitted)
(quoting Westmoreland Cty. v. Workers’ Comp. Appeal Bd. (Fuller), 942 A.2d 213,
217 (Pa. Cmwlth. 2008)). Disability is presumed to continue until proven otherwise,
and, therefore, the employer’s burden is substantial. Id. To meet that burden, the
employer must present unequivocal, competent medical evidence that acknowledges
the adjudicated or accepted work injury and establishes that the claimant is fully
recovered from that injury. Hall v. Workers’ Comp. Appeal Bd. (Am. Serv. Grp.), 3


                                        11
A.3d 734, 740 (Pa. Cmwlth. 2010).       In determining whether a medical expert is
competent, the opinions of the “medical expert must be viewed as a whole, and even
inaccurate information will not render the opinion incompetent unless [the opinion]
is depend[e]nt on those inaccuracies.” Casne, 962 A.2d at 16. In a termination
proceeding, if an expert does not acknowledge the accepted or adjudicated injury,
that expert’s testimony is not competent. Sarmiento-Hernandez v. Workers’ Comp.
Appeal Bd. (Ace Am. Insur. Co.), 179 A.3d 105, 110-11 (Pa. Cmwlth. 2018); Hall,
3 A.3d at 740, 742. The competency of an expert’s opinion “is a question of law
subject to our plenary review.” Casne, 962 A.2d at 16.
      While the competency of an expert’s opinion is a question of law, questions
of credibility and evidentiary weight are within the complete authority of the WCJ,
who is the ultimate fact-finder in workers’ compensation proceedings. Hall, 3 A.3d
at 739 n.7.    “Credibility determinations are more than a series of individual
findings,” they “represent the evaluation of a total package of testimony in the
context of the record as a whole, and reflect subtle nuances of reasoning that may
not be fully articulated, nor even fully appreciated, by the fact-finder.” Casne, 962
A.2d at 19. In reviewing credibility determinations, the Court “must view the
[WCJ’s] reasoning as a whole and overturn the credibility determination only if it is
arbitrary and capricious or so fundamentally dependent on a misapprehension of
material facts, or so otherwise flawed, as to render it irrational.” Id. “A capricious
disregard of evidence exists when there is a willful and deliberate disregard of
competent testimony and relevant evidence which one of ordinary intelligence could
not possibly have avoided in reaching a result.” Id. at 19 n.5 (internal quotation
marks and citation omitted).     “The meaning of arbitrary includes founded on




                                         12
prejudice or preference rather than on reason or fact.” Id. (internal quotation marks
and citation omitted).
      There can be no dispute that had the WCJ credited Dr. Nolan’s testimony,
Employer would have satisfied its burden of proof on its Termination Petition. Dr.
Nolan testified that Claimant had fully recovered from her right medial meniscus
tear, and that the right knee replacement surgery was not related to that tear but to
Claimant’s preexisting degenerative disease. The WCJ did not, however, credit that
testimony, choosing instead to credit that part of Dr. Muller’s testimony that was not
asserting an aggravation injury. The WCJ found that, through Claimant’s credited
testimony, Claimant established that her May 2012 work incident significantly
contributed to her May 15, 2013 total right knee replacement and she had not fully
recovered from her original work injury. (Remand FOF ¶ 9.) Employer argues that,
after the WCJ rejected Dr. Muller’s aggravation testimony, Dr. Muller’s remaining
testimony does not support the WCJ’s findings and rejection of Dr. Nolan’s
testimony. Thus, we are required to review Dr. Muller’s testimony and determine
whether, as a whole, that testimony supports the WCJ’s decision.
      Dr. Muller testified by deposition twice: in 2012 in support of the Claim
Petition, and again in 2014 in opposition to the Termination Petition. In his 2012
deposition, Dr. Muller opined that Claimant’s MRI of her right knee revealed a new,
work-related injury of a “tear of the menisci” and preexisting “advanced arthritic
changes and . . . post-surgical changes.” (R.R. at 210a, 215a.) Dr. Muller explained
Claimant was a surgical candidate for arthroscopic surgery for the work-related torn
medial meniscus, not her preexisting degenerative issues, and he performed that
surgery in November 2012 to treat Claimant’s work-related injury. (Id. at 214a-15a,
219a-20a.)    Dr. Muller explained the possibility that Claimant’s preexisting



                                         13
conditions could impact her recovery from the medial meniscus tear, stating those
conditions “may . . . impact [Claimant’s] rehab a little bit, . . . so it may take her a
bit longer to recover . . . .” (Id. at 249a.) As described in Houston I, Dr. Muller’s
opinion did not include that the meniscus tear or the May 2012 work incident
aggravated Claimant’s degenerative disease. Slip op. at 12. Thus, we concluded
that while a finding that an aggravation occurred would not be supported by the
record, the WCJ did not find that Claimant’s work injury included an aggravation of
Claimant’s preexisting condition.      Id.    Instead, this Court stated, “the WCJ’s
description of Claimant’s injury only encompasses disability and conditions caused
by the meniscus tear or the interaction of that tear or its treatment with Claimant’s
preexisting degenerative disease.” Id. at 12-13. With Dr. Muller’s 2012 testimony
and Houston I’s description of Claimant’s injury in mind, we turn to Dr. Muller’s
2014 deposition testimony.
      Initially, we note that Dr. Muller’s 2014 deposition was taken prior to this
Court’s decision in Houston I, as that matter was still pending before this Court.
Picking up from his prior deposition testimony, which was taken a few weeks after
Claimant’s arthroscopic surgery to her right knee, Dr. Muller explained that since
December 2012, Claimant “developed increasing pain and symptoms” in her right
knee “that didn’t really respond to conservative treatment.” (R.R. at 160a.) Dr.
Muller testified that, after trying different types of injections, Claimant “continued
to be symptomatic, and because of [Claimant’s] increasing pain, [Dr. Muller]
referred [Claimant] to a colleague to do a total knee replacement.” (Id.) When asked
by Claimant’s counsel whether he had “an opinion as to whether or not [Claimant’s]
work injury in May of 2012 significantly contributed to the need for th[e] total knee
replacement,” Dr. Muller responded



                                             14
      At this time, yes, because of a couple of reasons. One is that she was
      basically asymptomatic and hadn’t really sought any treatment prior to
      the injury. When I scoped her, I took away some of her meniscus,
      which is going to give her some progression of the arthritic changes
      in her knee because now she’s lost some of her cushion. So therefore,
      you get some progression just naturally over time related to that part
      of the procedure.

      Then, the mechanism of the injury where she fell directly and went
      down on her knee directly, even though when I scoped her, she had a
      fair amount of arthritic changes underneath her knee cap. There is no
      real way for me to say, and anybody that scoped her, if that had changed
      dramatically from the injury, but the mechanism would be that,
      obviously, if you fall directly on your knee and she had an abrasion
      documented when she was seen by the WorkHealth people and
      everything, that this would aggravate that arthritic change
      underneath the kneecap and also hasten the need for knee
      replacement at some point.

(R.R. at 164a-65a (emphasis added).) Employer objected to this testimony on the
basis that Claimant’s adjudicated work injury did not include an aggravation of her
preexisting degenerative conditions. (Id. at 159a, 165a.) Then the following
exchange occurred between Claimant’s counsel and Dr. Muller:

      Q     The fall gives [Claimant] a meniscus tear; is that correct?

      A     Correct.

      Q     The meniscus tear leaves her with less cushioning in her knee
            after surgery, correct?

      A     Correct.

      Q     That will hasten the arthritis?

      A     In the inner side of her knee, yes.

      Q     Okay. That will hasten the knee for a total knee replacement?

      A     Over time, yes.


                                         15
Q     Do I have the sequence of those events correct?

A     Pretty much, yes.

Q     Ok. Doctor, you have continued to treat her right knee since the
      total knee replacement; am I correct?

A     Correct.

Q     At any point in time, have you found her right knee to be fully
      recovered?

A     Well, patients who get total knees never fully recover. It’s an
      artificial knee. Most of the people that we do knee replacements
      in are not people that are at the age or usually employable. So
      they are usually older patients, like 60 and older, and that was
      another reason why I referred [Claimant] to Dr. Michael because
      when you do these knee replacements in younger patients,
      eventually they need to be revised because the current life of a
      knee replacement is somewhere between 15 and 20 years.

      So eventually, these patients need another revision at some point.
      So these people usually are not able to, you know -- we don’t
      want them standing all day, we don’t want them kneeling on their
      knee, there’s a lot of things that we don’t have people do that
      have total knee replacement. So I would say, no, she is not
      recovered enough that she could do a job where she would have
      to stand and be ambulatory all day long for like eight or nine
      hours.
....
Q    . . . Doctor, at any point in time, have you found her to be fully
     recovered of a tear of the medial meniscus of the right knee
     superimposed on pre[]existing degenerative disease?

A     No. I mean, because now, she has a knee replacement, so, I
      mean, that whole issue is gone now because they removed all
      of that, but, no.

Q     Okay. What is the diagnosis for her knee as it stands today?

A     Well, I mean, she has a knee replacement, she’s done relatively
      well, her range of motion is pretty good, I mean, you know,
      hopefully it will last 15 to 20 years.

                                  16
      Q     Okay. Doctor, last time around, you testified that she
            aggravated her pre[]existing condition. You recall that
            testimony; am I correct?

      [Employer’s Counsel]            Objection to collateral estoppel.

      Q     Do you recall that testimony, Doctor?

      A     Yes.

      Q     At any point in time while she’s been under your care, do you
            feel as though she is recovered from an aggravation of a
            pre[]existing condition in the right knee?

      A     Well, the condition that she had, the chondromalacia and all of
            that, it is resolved now because its [sic] been removed by knee
            replacement. So, in a way, yes, she has.

      Q     Okay. You can’t have chondromalacia --

      A     Yes, when you have a knee replacement, it doesn’t exist
            anymore.

      Q     Okay. Doctor, do you anticipate this woman being able to return
            to retail work ever?

      A     No. I mean, she could do, you know, sedentary, sit down, limited
            ambulation type of work, but not retail where you would have to
            stand all day.

(Id. at 166a-69a (emphasis added).)          On cross-examination, Dr. Muller
acknowledged that the preoperative and postoperative diagnoses for Claimant’s right
knee replacement surgery was “[r]ight knee degenerative joint disease status post-
McKay osteotomy.” (Id. at 172a.) The WCJ rejected any of Dr. Muller’s testimony
related to the work injury aggravating Claimant’s preexisting degenerative disease.
(Remand FOF ¶ 9.)




                                        17
      “Aggravate” is defined as “to make worse . . . or more severe” and
“aggravation” is “an increasing in seriousness or severity . . . an act or circumstance
that intensifies or makes worse.” Webster’s Third New World Dictionary 41 (2002).
Dr. Muller did testify that Claimant’s May 2012 work injury, the right medial
meniscus tear superimposed on preexisting degenerative condition, significantly
contributed to the need for the total right knee replacement. However, a review of
the testimony Dr. Muller gave to support that conclusion reveals his opinion was
predicated on the meniscus tear and associated surgery causing “progression” in
Claimant’s preexisting degenerative disease, which “hasten[ed]” Claimant’s arthritis
and Claimant’s need for the right knee replacement surgery. (R.R. at 164a-66a.)
Such testimony relies on a worsening, i.e., aggravation, of Claimant’s preexisting
degenerative disease by her work injury and its treatment to establish that the total
right knee replacement was causally related to Claimant’s adjudicated work injury,
which is not consistent with Houston I. Because the WCJ rejected all of Dr.
Muller’s testimony related to the aggravation of Claimant’s preexisting
degenerative disease, all of Dr. Muller’s explanations in support of his opinion that
Claimant was not fully recovered were not credible. Other than these explanations,
and his testimony that the mechanism of Claimant’s injury aggravated Claimant’s
preexisting degenerative condition, Dr. Muller provided no other causal link
between the adjudicated work injury and Claimant’s total right knee replacement
surgery.
      We acknowledge our statement in Houston I, which the Board cited in
affirming the WCJ’s determination here, (Remand Op. at 14), that “the WCJ’s
description of Claimant’s injury only encompasses disability and conditions
caused by the meniscus tear or the interaction of that tear or its treatment with



                                          18
Claimant’s preexisting degenerative disease.”                   Houston I, slip op. at 12-13
(emphasis added). However, that statement was based upon Dr. Muller’s 2012
deposition testimony, which opined that Claimant’s recovery from her meniscus tear
and surgery could be slowed by her preexisting degenerative disease. (R.R. at 169a.)
As we observed in Houston I, because there was no evidence to support an
aggravation injury, the description of Claimant’s work injury does not encompass
disability and conditions caused by the work injury’s worsening of Claimant’s
preexisting degenerative disease. Slip op. at 12.
       For these reasons, even reviewing Dr. Muller’s testimony as a whole, we
disagree with Claimant that what remains of the credited testimony constitutes
substantial evidence that supports the WCJ’s decision that “Claimant has not fully
recovered from the original work injury.” (Remand FOF ¶ 9 (emphasis added).) It
is unlikely that “a reasonable mind might accept” Dr. Muller’s testimony, absent his
aggravation opinions, “as adequate to support [the] conclusion,” WAWA v. Workers’
Comp. Appeal Bd. (Seltzer), 951 A.2d 405, 407 n.4 (Pa. Cmwlth. 2008), that
Claimant’s “tear of [her] medial meniscus of the right knee superimposed on
preexisting degenerative disease,” (FOF ¶ 2; Remand FOF ¶ 8), significantly
contributed to Claimant’s total right knee replacement from which she has not fully
recovered.      Thus, regardless of whether Dr. Muller’s testimony was legally
competent, his credited testimony does not constitute substantial evidence to support
the WCJ’s decision that Claimant is not fully recovered from her original May 2012
work injury.4

       4
          Claimant did not and does not now argue, and the WCJ did not find, the existence of a
consequential injury in this matter. See Pizza Hut, Inc. v. Workers’ Comp. Appeal Bd. (Mahalick),
11 A.3d 1067, 1070 (Pa. Cmwlth. 2011) (stating that a work injury can include consequential
injuries, which are injuries that occur as a result of the work injury after the injury is accepted or



                                                 19
       Our analysis does not end here, however, because the WCJ rejected
Employer’s evidence of full recovery based on Dr. Muller’s opinions that the total
right knee replacement surgery was related to Claimant’s original work injury and
that she was not fully recovered therefrom. While “the WCJ may reject the
testimony of any witness in whole or in part, even if that testimony is
uncontradicted,” Hoffmaster v. Workers’ Compensation Appeal Board (Senco
Products, Inc.), 721 A.2d 1152, 1156 (Pa. Cmwlth. 1998), the basis of the WCJ’s
decision cannot be “fundamentally dependent on a misapprehension of material
facts,” Casne, 962 A.2d at 19, which we believe the WCJ’s determination was here.
       Ordinarily, we would remand for the WCJ to reassess his credibility
determination without considering the challenged testimony of Dr. Muller. But, a
remand is not necessary here because, after reviewing the record it is apparent that
both Dr. Nolan and Dr. Muller testified that Claimant’s right medial meniscus, the
tear of and surgery for which were the basis of Claimant’s May 2012 work injury,
has been removed as a part of the total knee replacement. Notwithstanding his
opinion that Claimant had not fully recovered from the adjudicated work injury, Dr.
Muller testified that the “whole” medial meniscus “issue is gone now because they
removed all of that” as a part of the knee replacement. (R.R. at 168a.) Dr. Nolan
explained “she clearly is recovered from the meniscal tear because the meniscus is
now out.” (Id. at 88a.) In addition, Dr. Muller stated that Claimant’s “pre[]existing
degenerative disease” upon which Claimant’s meniscus tear was superimposed, had
also “resolved . . . because it’s been removed by [the] knee replacement” and

adjudicated); Moltzen v. Workmen’s Comp. Appeal Bd. (Rochester Manor), 646 A.2d 748, 750
(Pa. Cmwlth. 1994) (recognizing that a new or additional injury caused by the medical treatment
of a work-related injury, that new or additional injury is compensable). Instead, they rely upon
the description of the original work injury, as reflected by the WCJ’s remand findings of fact 8
and 9, and Dr. Muller’s testimony that Claimant is not recovered from that original injury.


                                              20
“doesn’t exist anymore.” (Id. at 168a-69a.) And, Dr. Nolan testified that the total
right knee replacement was performed to resolve Claimant’s preexisting
degenerative disease. (Id. at 89a, 95a-96a.) As the two components of Claimant’s
adjudicated work injury have been removed per the testimony of both Dr. Muller
and Dr. Nolan, and Dr. Muller’s testimony does not support the finding that
Claimant’s total right knee replacement was causally related to her work injury, there
is no evidence in the record that would support a finding that Claimant is not fully
recovered from the work-related “tear of [her] medial meniscus of the right knee
superimposed on preexisting degenerative disease.” (FOF ¶ 2; Remand FOF ¶ 8.)
Accordingly, Employer has met its burden of proving its entitlement to a termination
of Claimant’s benefits for her adjudicated work injury.

      III.   Conclusion
      For the foregoing reasons, we reverse the Board’s Order affirming the denial
of Employer’s Termination Petition.


                                       _____________________________________
                                       RENÉE COHN JUBELIRER, Judge



Judge Fizzano Cannon did not participate in this matter.




                                         21
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Raymour & Flanigan,                    :
                       Petitioner      :
                                       :
                 v.                    :   No. 639 C.D. 2018
                                       :
Workers’ Compensation Appeal           :
Board (Houston),                       :
                      Respondent       :



                                    ORDER


     NOW, July 1, 2019, the Order of the Workers’ Compensation Appeal Board,
entered in the above-captioned matter, is REVERSED.


                                     _____________________________________
                                     RENÉE COHN JUBELIRER, Judge